               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION
                        NO. 7:12-CR-121-2H

UNITED STATES OF AMERICA,          )
                                   )
                                   )
                                   )
     v.                            )
                                   )                 ORDER
                                   )
JUSTIN LEE ROOKS,                  )
                                   )
     Defendant.                    )
                                   )



     This matter is before the court on defendant’s pro se motion

for early termination of his supervised release, [DE #86].           The

court has carefully considered the motion and the conduct of

defendant while on supervised release, and in its discretion,

denies the motion without prejudice to be refiled if desired with

an Agreed Order for Payment regarding the outstanding restitution,

consented to by defendant and United States Probation.


     This 21st day of August 2020.


                           __________________________________
                           Malcolm J. Howard
                           Senior United States District Judge

At Greenville, NC
#35




       Case 7:12-cr-00121-H Document 87 Filed 08/21/20 Page 1 of 1
